   Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 1 of 17 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

----------------------------------------------------------
VICTORIA SHAEV, Individually and on                        :
Behalf of All Others Similarly Situated,                   :
                                                           :   Case No. ______________
                  Plaintiff,                               :
                                                           :
v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                           :   SECTIONS 14(a) AND 20(a) OF THE
NUTRISYSTEM, INC., ROBERT F.                               :   SECURITIES EXCHANGE ACT OF
BERNSTOCK, PAUL GUYARDO,                                   :   1934
MICHAEL J. HAGAN, TRICIA HAN, JAY                          :
HERRATTI, BEN KIRSHNER, MICHAEL D. :                           JURY TRIAL DEMANDED
MANGAN, BRIAN P. TIERNEY, ANDREA                           :
M. WEISS, AND DAWN M. ZIER,                                :
                                                           :
                  Defendants.                              :
----------------------------------------------------------

        Victoria Shaev (“Plaintiff”), on behalf of herself and all others similarly situated, by and

through her attorneys, alleges the following upon information and belief, including investigation

of counsel and review of publicly-available information, except as to those allegations pertaining

to Plaintiff, which are alleged upon personal knowledge:

                                      NATURE OF THE ACTION

        1.       This is an action brought by Plaintiff on behalf of herself and the other ordinary

stockholders of Nutrisystem, Inc. (“Nutrisystem” or the “Company”) against Nutrisystem and the

members Nutrisystem’s board of directors (the “Board” or the “Individual Defendants” and

collectively with the Company, the “Defendants”) for their violations of Section 14(a) and 20(a)

of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and

SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the proposed

acquisition of Nutrisystem by Tivity Health, Inc. and its affiliate (“Tivity Health”).
   Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 2 of 17 PageID #: 2



       2.     Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on January 7, 2019 with the United States Securities &

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Sweet Acquisition, Inc. (“Merger Sub”), a wholly owned subsidiary of Tivity Health,

will merge with and into Nutrisystem with Nutrisystem surviving the merger as a wholly owned

subsidiary of Tivity Health (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”), each

Nutrisystem common share issued and outstanding will be converted into the right to receive (1)

$38.75 in cash, and (2) 0.2141 share of Tivity Health common stock valuing Nutrisystem at

$47.00 per share based on the volume-weighted average price of Tivity Health’s stock for the 10

days ended December 3, 2018 (the “Merger Consideration”).

       3.      Nutrisystem and the Board failed to negotiate and obtain a collar provision to be

included in the Merger Agreement, which is designed to protect Nutrisystem shareholders from

dramatic changes in the buyer’s stock price between the announcement of the Proposed

Transaction and the time of closing. On the day the Merger Agreement was announced, Tivity

Health’s shares fell 32 percent from $40.61 on December 7 to $27.65 on December 10. The

stock price has not recovered and closed at $25.03 on January 9, 2019.

       4.     Therefore, the consideration Nutrisystem stockholders stand to receive in

connection with the Proposed Transaction and the process by which Defendants propose to

consummate the Proposed Transaction are fundamentally unfair to Plaintiff and the other

common stockholders of the Company. Defendants have now asked Nutrisystem’s stockholders




                                               2
   Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 3 of 17 PageID #: 3



to support the Proposed Transaction in exchange for inadequate consideration based upon the

materially incomplete and misleading representations and information contained in the

Registration Statement, in violation of Sections 14(a) and 20(a) of the Exchange Act.

Specifically, the Registration Statement contains materially incomplete and misleading

information concerning, among other things, (i) Nutrisystem’s and Tivity Health’s financial

projections, relied upon by the Company’s financial advisor, Evercore Group L.L.C.

(“Evercore”) in its financial analyses; and (ii) the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by Evercore. The failure to

adequately disclose such material information constitutes a violation of Sections 14(a) and 20(a)

of the Exchange Act as Nutrisystem stockholders need such information in order to cast a fully-

informed vote in connection with the Proposed Transaction.

       5.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       6.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Nutrisystem’s stockholders or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.




                                                 3
   Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 4 of 17 PageID #: 4



       8.      Personal jurisdiction exists over each Defendant either because the Defendant is

incorporated in this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District as to render the

exercise of jurisdiction over defendant by this Court permissible under traditional notions of fair

play and substantial justice.

       9.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Nutrisystem is incorporated in this District.

                                           PARTIES

       10.     Plaintiff is, and has been at all relevant times, the owner of Nutrisystem common

stock and has held such stock since prior to the wrongs complained of herein.

       11.     Individual Defendant Robert F. Bernstock (“Bernstock”) has served as a member

of the Board since December 2005.

       12.     Individual Defendant Paul Guyardo (“Guyardo”) has served as a member of the

Board since 2012.

       13.     Individual Defendant Michael J. Hagan (“Hagan”) is the Company’s Chairman of

the Board and has been since April 2012. Hagan also served as Lead Director of the Board from

February 2012 until his appointment as Chairman.

       14.     Individual Defendant Patricia Han (“Han”) has served as a member of the Board

since October 2018.

       15.     Individual Defendant Jay Herratti (“Herratti”) has served as a member of the

Board since April 2013.

       16.     Individual Defendant Benjamin A. Kirshner (“Kirshner”) has served as a member

of the Board since October 2018.




                                                4
   Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 5 of 17 PageID #: 5



        17.     Individual Defendant Michael D. Mangan (“Mangan”) has served as a member of

the Board since July 2015.

        18.     Individual Defendant Brian P. Tierney (“Tierney”) has served as a member of the

Board since February 2003.

        19.     Individual Defendant Andrea Weiss (“Weiss”) has served as a member of the

Board since March 2013.

        20.     Individual Defendant Dawn M. Zier (“Zier”) is the Company’s President and

Chief Executive (“CEO”). Zier has served as a member of the Board and CEO since November

2012.

        21.     Defendant Nutrisystem is incorporated in Delaware and maintains its principal

offices at Fort Washington Executive Center, 600 Office Center Drive, Fort Washington,

Pennsylvania 19034. The Company’s common stock trades on the NASDAQ Stock Exchange

under the symbol “NTRI.”

        22.     Non-party Tivity Health is a Delaware corporation and mains its principal offices

at 701 Cool Springs Blvd., Franklin, TN 37067. Tivity Health’s common stock trades on the

NASDAQ Stock Exchange under the symbol “TVTY.”

        23.     Non-party Merger Sub is a Delaware corporation and is a wholly-owned

subsidiary of Tivity Health, formed solely for the purposes of effectuating the Proposed

Transaction.

        24.     The defendants identified in paragraphs 11-20 are collectively referred to as the

“Individual Defendants” or the “Board.”

        25.     The defendants identified in paragraphs 11-21 are collectively referred to as the

“Defendants.”




                                                5
   Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 6 of 17 PageID #: 6



                                  CLASS ACTION ALLEGATIONS

          26.   Plaintiff brings this action on her own behalf and as a class action pursuant to

Rule 23 of the Federal Rules of Civil Procedure on behalf of all holders of Nutrisystem common

stock who are being and will be harmed by Defendants’ actions described below (the “Class”).

Excluded from the Class are Defendants herein and any person, firm, trust, corporation, or other

entity related to or affiliated with any of the Defendants.

          27.   This action is properly maintainable as a class action for the following reasons:

                (a)       The Class is so numerous that joinder of all members is impracticable. As

of October 24, 2018, there were 29,418,118 outstanding shares of Nutrisystem common stock.

The holders of these shares are believed to be geographically dispersed through the United

States;

                (b)       There are questions of law and fact which are common to the Class and

which predominate over questions affecting individual Class members. The common questions

include, inter alia, the following:

                             i.   Whether Defendants have violated Section 14(a) of the Exchange
                                  act and Rule 14a-9 promulgated thereunder;

                            ii.   Whether the Individual Defendants have violated Section 20(a) of
                                  the Exchange Act; and

                           iii.   Whether Plaintiff and the other members of the Class would suffer
                                  irreparable injury were the Proposed Transaction consummated as
                                  presently anticipated.

                (c)       Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class;

                (d)       Plaintiff’s claims are typical of the claims of the other members of the

Class and Plaintiff does not have any interests adverse to the Class;


                                                   6
     Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 7 of 17 PageID #: 7



               (e)      The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual members

of the Class which would establish incompatible standards of conduct for the party opposing the

Class; and

               (f)      Defendants have acted on grounds generally applicable to the Class with

respect to the matters complained of herein, thereby making appropriate the relief sought herein

with respect to the Class as a whole.

                                SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction Undervalues Nutrisystem

        28.    Nutrisystem is a provider of weight management products and services, including

nutritionally balanced weight loss programs, multi-day kits available at retail locations and

digital tools to support weight loss.

        29.    On December 10, 2018, the Company and Tivity Health jointly announced the

Proposed Transaction:

               NASHVILLE, Tenn. and FORT WASHINGTON, Pa., Dec. 10,
               2018 /PRNewswire/ -- Tivity Health, Inc. (Nasdaq: TVTY), a
               leading provider of fitness and health improvement programs, and
               Nutrisystem, Inc. (Nasdaq: NTRI), a leading provider of weight
               management products and services, today announced that they
               have entered into a definitive agreement under which Tivity Health
               will acquire all of the outstanding shares of Nutrisystem for a
               combination of cash and stock. Under the terms of the agreement,
               which has been unanimously approved by the Boards of Directors
               of both companies, Nutrisystem shareholders will receive $38.75
               per share in cash and 0.2141 Tivity Health shares for each share of
               Nutrisystem common stock. The transaction values Nutrisystem at
               an enterprise value of $1.3 billion and an equity value of $1.4
               billion, or approximately $47.00 per share. The implied stock
               consideration of $8.25 per Nutrisystem share is based on the
               volume-weighted average price of Tivity Health's stock for the 10
               days ended December 3, 2018. The implied transaction
               consideration of $47.00 per share represents a 30% premium based



                                                7
Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 8 of 17 PageID #: 8



         on the volume-weighted average price for Nutrisystem over the
         last five trading days.

         The combined company will be unique in offering, at scale, an
         integrated portfolio of fitness, nutrition and social engagement
         solutions to support overall health and wellness. Through this
         expanded portfolio, Tivity Health will be better positioned to
         address weight management – a major factor contributing to many
         chronic diseases. The diversification of Tivity Health's portfolio
         and increased scale will benefit all the company's stakeholders –
         including health plans, fitness partners, members and consumers –
         as these offerings support healthier lifestyles and can lower
         medical costs. Tens of millions of Americans are currently eligible
         for Tivity Health's SilverSneakers®, Prime® Fitness, WholeHealth
         Living™and flip50™ programs, and millions of people have lost
         weight with Nutrisystem's products, including Nutrisystem®,
         South Beach Diet® and DNA BodyBlueprint™.

         This transaction will also create meaningful value for Tivity
         Health's shareholders through the addition of a new independent
         revenue stream, cost and revenue synergies, and significant
         potential growth opportunities. The combination of Tivity Health's
         and Nutrisystem's highly trusted brands and strong marketing and
         data analytics expertise will allow the combined company to
         increase awareness and member enrollment and engagement across
         all consumer audiences. The acquisition of Nutrisystem will
         further elevate Tivity Health as a leading health and wellness
         company offering comprehensive fitness, nutrition and social
         engagement solutions. Based on the financial results for both
         companies for the 12 months ended September 30, 2018, pro forma
         revenue would have been approximately $1.3 billion, net income
         would have been approximately $135 million and adjusted
         EBITDA would have been approximately $223 million. See the
         table appended to this release for a reconciliation of non-GAAP
         financial measures.

                                        ***

         Transaction Details

         Under the terms of the merger agreement, each outstanding share
         of Nutrisystem stock will be exchanged for $38.75 in cash and
         0.2141 shares of Tivity Health common stock. Upon closing,
         Tivity Health shareholders are expected to own approximately
         87% of the pro forma company on a fully diluted basis.




                                         8
   Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 9 of 17 PageID #: 9



               Tivity Health will finance the cash portion of the acquisition with
               fully committed term loan financing from Credit Suisse and
               existing cash on hand. At the closing of the transaction, Tivity
               Health's pro forma net leverage is expected to be approximately
               4.4x, including the benefit of identified cost synergies. Tivity
               Health expects to reduce net leverage to less than 3.5x by the end
               of 2020, and less than 2.5x by the end of 2021.

               The transaction is expected to close in the first quarter of 2019,
               subject to the approval of Nutrisystem shareholders, the receipt of
               regulatory approval and other customary closing conditions.

                                               ***

       30.     The Merger Consideration undervalues the Company’s shares in light of its recent

financial performance and prospects for future growth.           More specifically, the Merger

Consideration of $47 per share is more than $6 less than the Company’s 52-week high of $53.30.

       31.     On October 30, 2018, Nutrisystem announced stellar third quarter results. The

Company reported an increase of 10% in diluted income per share to $.054, as well as increases

in revenue and net income.

       32.     Accordingly, the Company is well-positioned for financial growth and the Merger

Consideration fails to adequately compensate Company stockholders by limiting their ability to

benefit from the Company’s continued growth.

       33.     Despite the inadequate Merger Consideration, the Board has agreed to Proposed

Transaction without an exchange ratio collar provision, which would have protected the

Company’s shareholders from Tivity Health’s free-fall stock price. It is therefore imperative that

Nutrisystem’s stockholders are provided with the material information that has been omitted

from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.




                                                 9
 Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 10 of 17 PageID #: 10



B.     The Materially Incomplete and Misleading Registration Statement

       34.     On January 7, 2019, Nutrisystem and Tivity Health jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction.            The Registration

Statement was furnished to the Company’s stockholders and solicits the stockholders to vote in

favor of the Proposed Transaction. The Individual Defendants were obligated to carefully

review the Registration Statement before it was filed with the SEC and disseminated to the

Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions.    However, the Registration Statement misrepresents and/or omits material

information that is necessary for the Company’s stockholders to make an informed decision

concerning whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       35.     With respect to the financial projections disclosed in the Registration Statement,

the Registration Statement fails to provide material information.

       36.     For the projections prepared by the Nutrisystem management, the Registration

Statement provides values for non-GAAP (Generally Accepted Accounting Principles) financial

metrics such as (1) Adjusted EBITDA and (2) Unlevered Free Cash Flow, but fails to provide: (i)

the line items used to calculate the non-GAAP measures, or (ii) a reconciliation of these non-

GAAP metrics to their most comparable GAAP measures, in direct violation of Regulation G

and consequently Section 14(a). Registration Statement 86. Adjusted EBITDA and Unlevered

Free Cash Flow are non-GAAP measures as contemplated by Regulation G.

       37.       When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate suffrage rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-


                                                10
    Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 11 of 17 PageID #: 11



GAAP measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

        38.     The SEC has noted that:

                companies should be aware that this measure does not have a
                uniform definition and its title does not describe how it is
                calculated. Accordingly, a clear description of how this measure is
                calculated, as well as the necessary reconciliation, should
                accompany the measure where it is used. Companies should also
                avoid inappropriate or potentially misleading inferences about its
                usefulness. For example, "free cash flow" should not be used in a
                manner that inappropriately implies that the measure represents the
                residual cash flow available for discretionary expenditures, since
                many companies have mandatory debt service requirements or
                other non-discretionary expenditures that are not deducted from the
                measure. 1

        39.     Thus, to cure the Registration Statement the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measures to the

most comparable GAAP measures. At the very least, the Company must disclose the line item

forecasts for the financial metrics that were used to calculate the aforementioned non-GAAP

measures.     Such forecasts are necessary to make the non-GAAP forecasts included in the

Registration Statement not misleading.

        40.     With respect to Evercore’s Discounted Cash Flow Analyses, the Registration

Statement also fails to disclose: (i) the projected terminal values for the companies; (ii) the inputs

and assumptions underlying the range of discount rates ranging from 9.5% to 10.5%, (iii) the


1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm



                                                 11
 Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 12 of 17 PageID #: 12



inputs and assumptions underlying the perpetuity growth rates of 3.0% to 4.0% that was applied

to arrive at the terminal values, and (iv) the companies’ unlevered free cash flows, the line items

used to calculate them, including capital expenditures, working capital, cash taxes, and non-cash

employee compensation expense.

       41.     With regard to Evercore’s Net Present Value of Future Stock Price Analysis of

Nutrisystem, the Registration Statement fails to disclose the projected per-share equity value as

of December 31, 2021 and the inputs and assumptions underlying the range of discount rate of

10.50%.

       42.     Evercore also performed a precedent premia analysis by analyzing the “premia

paid in transactions with greater than 50% cash consideration (excluding mergers of equals,

reverse mergers, restructurings and non-control acquisitions (since 2013 involving U.S. target

companies with an enterprise value greater than $1 billion.” However, the Registration Statement

fails to disclose why Evercore chose and applied the reference ranges of premia of 25% to 40%

to Nutrisystem’s share price on December 7, 2018. Registration Statement at 83.

       43.     In sum, the omission of the above-referenced information renders statements in

the Registration Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the special

stockholder meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a

fully-informed decision regarding whether to vote in favor of the Proposed Transaction, and they

are thus threatened with irreparable harm, warranting the injunctive relief sought herein.




                                                12
 Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 13 of 17 PageID #: 13



                                     CLAIMS FOR RELIEF

                                             COUNT I

          On Behalf of Plaintiff and the Class Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          46.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, amongst other

things: the financial projections that were prepared by the Company and relied upon by the

Board in recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          47.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Registration Statement, but nonetheless failed to obtain and




                                                 13
  Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 14 of 17 PageID #: 14



disclose such information to stockholders although they could have done so without

extraordinary effort.

          48.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.     Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation

and review of strategic alternatives and the Company’s financial projections.

          49.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff and the Class, who will be deprived of their right to cast an informed vote if such

misrepresentations and omissions are not corrected prior to the vote on the Proposed Transaction.

Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s equitable

powers can Plaintiff and the Class be fully protected from the immediate and irreparable injury

that Defendants’ actions threaten to inflict.

                                                COUNT II

  On Behalf of Plaintiff and the Class Against the Individual Defendants for Violations of
                             Section 20(a) of the Exchange Act

          50.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.   The Individual Defendants acted as controlling persons of Nutrisystem within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Nutrisystem, and participation in and/or awareness of the Company’s operations



                                                   14
  Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 15 of 17 PageID #: 15



and/or intimate knowledge of the incomplete and misleading statements contained in the

Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of Nutrisystem, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       52.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Nutrisystem, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       54.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.




                                                 15
 Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 16 of 17 PageID #: 16



       55.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       56.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       57.     Plaintiff and the Class have no adequate remedy at law.           Only through the

exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                    RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and in favor of the Class

and against the Defendants jointly and severally, as follows:

       A.      Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class Representative and her counsel as Class Counsel;

       B.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

       A.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff and the Class rescissory damages;

       B.      Directing the Defendants to account to Plaintiff and the Class for all damages

suffered as a result of their wrongdoing;




                                                16
 Case 1:19-cv-00063-MN Document 1 Filed 01/10/19 Page 17 of 17 PageID #: 17



          C.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          D.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: January 10, 2019                             RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
                                                   Brian D. Long (#4347)
OF COUNSEL:                                        Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
WOLF HALDENSTEIN ADLER                             Wilmington, DE 19801
FREEMAN & HERZ LLP                                 Telephone: (302) 295-5310
Gloria Kui Melwani                                 Facsimile: (302) 654-7530
270 Madison Avenue                                 Email: bdl@rl-legal.com
New York, NY 10016                                 Email: gms@rl-legal.com
Telephone: (212) 545-4600
Facsimile: (212) 686-0114                           Attorneys for Plaintiff
Email: melwani@whafh.com




                                                   17
